122 Mich. App. 167 (1982)
333 N.W.2d 30
LAND
v.
THE GEORGE SCHMIDT COMPANY
Docket No. 61879.
Michigan Court of Appeals.
Decided December 20, 1982.
Marston, Sachs, Nunn, Kates, Kadushin & O'Hare, P.C. (by Elizabeth J. Larin), for plaintiff.
Otis M. Smith, General Counsel, and Conklin, Benham, McLeod, Ducey & Ottaway, P.C. (by Martin L. Critchell), for intervening plaintiff.
Before: D.C. RILEY, P.J., and N.J. KAUFMAN and D.F. WALSH, JJ.
D.F. WALSH, J.
The question presented in this case is the effect of an injured employee's negligence, and the consequent reduction in the employee's recovery from a third-party tortfeasor, on the employer's or carrier's statutory lien in the amount of worker's compensation benefits paid to *169 the employee to the date of the recovery. MCL 418.827(5); MSA 17.237(827)(5).
Plaintiff Patricia Land suffered work-related injuries on April 6, 1972, and has been receiving workers' compensation benefits from her employer, intervening plaintiff General Motors Corporation, Assembly Division. She also filed a civil action in tort against defendant, The George Schmidt Company, to recover damages for her April 6, 1972, injuries. Defendant was the manufacturer of the machine which plaintiff was using at the time of her accident. The tort action ended in a pretrial settlement in the amount of $300,000. The parties stipulated that plaintiff had been 50% negligent; the settlement amount reflected the appropriate comparative negligence adjustment. Placek v Sterling Heights, 405 Mich 638; 275 NW2d 511 (1979), reh den 406 Mich 1119 (1979).
Asserting its statutory right to a lien against the proceeds of the settlement in the amount of workers' compensation benefits paid to plaintiff to date, General Motors Corporation, Assembly Division, intervened. MCL 418.827(5); MSA 17.237(827)(5). The circuit court ruled that intervening plaintiff's statutory lien was to be reduced by 50%, the stipulated adjustment for plaintiff's negligence. Intervening plaintiff appeals.
The Worker's Disability Compensation Act (WDCA) provides that acceptance of compensation benefits shall not act as an election of remedies; injured employees may also proceed to enforce the liability of third-party tortfeasors for their work-related injuries. MCL 418.827(1); MSA 17.237(827)(1). After deduction for expenses of the recovery, however, any recovery from a third-party tortfeasor must first be used to reimburse the employer or workers' compensation carrier for *170 compensation benefits paid or payable to date; the balance of the recovery is to be treated as a credit against compensation benefits to be paid in the future. MCL 418.827(5); MSA 17.237(827)(5).[1] Under this system, the injured employee ultimately receives the more generous of the two recoveries  tort or workers' compensation. Great American Ins Co v Queen, 410 Mich 73, 89; 300 NW2d 895 (1980).
MCL 418.827(5); MSA 17.237(827)(5) provides clearly and unambiguously that the employer or carrier is to be reimbursed from "any recovery" against a third party for "any amounts" paid or payable to the employee under the WDCA as of the date of the recovery. The statute speaks for itself; there is no room for judicial interpretation or construction. The judiciary has no alternative but to apply the statute in accordance with its plain meaning. Lansing v Lansing Twp, 356 Mich 641, 648-649; 97 NW2d 804 (1959); Lawrence v Dep't of Corrections, 88 Mich App 167; 276 NW2d 554 (1979), lv den 407 Mich 909 (1979); Eagle Trucking Co v Dep't of Treasury, 115 Mich App 667; 321 NW2d 765 (1982); Butler v Newaygo, 115 Mich App 445; 320 NW2d 401 (1982). By ordering that intervening plaintiff was entitled to reimbursement of only 50% of the amounts paid to *171 plaintiff under the WDCA, the court impermissibly strayed from the statute's plain language.
The circuit court's order is vacated. Remanded for entry of an order consistent with this opinion.
NOTES
[1]  "In an action to enforce the liability of a third party, the plaintiff may recover any amount which the employee or his dependents or personal representative would be entitled to recover in an action in tort. Any recovery against the third party for damages resulting from personal injuries or death only, after deducting expenses of recovery, shall first reimburse the employer or carrier for any amounts paid or payable under this act to date of recovery and the balance shall forthwith be paid to the employee or his dependents or personal representative and shall be treated as an advance payment by the employer on account of any future payments of compensation benefits."